               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                   :
PRESIDENT, INC., et. al.,             : No: 4:20-CV-02078-MWB
                                      :
            Plaintiffs                :
      v.                              :
                                      :
KATHY BOOCKVAR, et. al.,              :
                                      :
            Defendants                :

                          ENTRY OF APPEARANCE

      Please enter the appearance of the undersigned as counsel for Plaintiffs

Donald J. Trump for President, Inc., Lawrence Roberts and David John Henry.

                                      Respectfully submitted,

                                      /s/ Marc A. Scaringi___________
                                      Marc A. Scaringi, Esquire
                                      Lead Counsel
                                      PA ID No. 88346
                                      marc@scaringilaw.com

                                      /s/ Brian C. Caffrey ___________
                                      Brian C. Caffrey, Esquire
                                      PA No. 42667
                                      brian@scaringilaw.com
                                      Scaringi Law
                                      2000 Linglestown Road, Suite 106
                                      Harrisburg, PA 17110
                                      717-657-7770 (o)
                                      717-657-7797 (f)
                                      Counsel for Plaintiffs
Date: November 16, 2020
                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                     :
PRESIDENT, INC., et. al.,               : No: 4:20-CV-02078-MWB
                                        :
             Plaintiffs                 :
      v.                                :
                                        :
KATHY BOOCKVAR, et. al.,                :
                                        :
             Defendants                 :

                          CERTIFICATE OF SERVICE

      I, Deborah A. Black, Paralegal for Scaringi Law, do hereby certify that I

served a true and correct copy of the Entry of Appearance in the above-captioned

action, upon all parties registered to receive same via electronic mail.




Date: November 16, 2020                 /s/ Deborah A. Black____________
                                        Deborah A. Black, Paralegal
                                        For Marc A. Scaringi, Esquire and
                                        Brian C. Caffrey, Esquire
